Case: 11-30712     Document: 00511813981         Page: 1     Date Filed: 04/06/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                     No. 11-30712                           April 6, 2012
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PABLO MARGARITO RAMOS-BARRERA, also known as Paul,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:07-CR-20013-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Pablo Margarito Ramos-Barrera was convicted after a jury trial of one
count of conspiracy to possess with intent to distribute methamphetamine, and
two counts of possession with intent to distribute methamphetamine. His
conviction and sentence were affirmed on direct appeal. See United States v.
Ramos-Barrera, 406 Fed. App’x 845, 847 (5th Cir. 2010). Ramos-Barrera appeals
the district court’s denial of his motion for free copies of court records and trial



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30712    Document: 00511813981      Page: 2    Date Filed: 04/06/2012

                                  No. 11-30712

transcripts. He seeks free copies of court documents and trial transcripts so that
he may proceed with a request for relief under 28 U.S.C. § 2255.
      An indigent defendant has no constitutional right to acquire a free copy of
his transcript or other court records for use in a collateral proceeding. See
United States v. MacCollom, 426 U.S. 317, 325-26 (1976). When Ramos-Barrera
filed his motion for court documents in the district court, he did not have a
§ 2255 motion pending before the district court. Accordingly, he is not entitled
to receive the documents in question. See 28 U.S.C. § 2250; Walker v. United
States, 424 F.2d 278, 278-79 (5th Cir. 1970).
      Thus, the district court did not err in denying Ramos-Barrera’s motion.
The appeal is dismissed as frivolous. 5TH CIR. R. 42.2. We caution Ramos-
Barrera that the filing of frivolous appeals may result in the imposition of
sanctions. These sanctions may include dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject to
this court’s jurisdiction. Ramos-Barrera should review any pending appeals to
ensure that they are not frivolous.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2